       Case: 1:19-cr-00559-SL Doc #: 28 Filed: 10/07/19 1 of 2. PageID #: 195




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )    CASE NO.: 1:19CR559
                                                   )
                Plaintiff,                         )    JUDGE SARA E. LIOI
                                                   )
        v.                                         )
                                                   )
 DEEPAK RAHEJA, et el.,                            )    GOVERNMENT'S MOTION TO FILE
                                                   )    UNDER SEAL ITS RESPONSE TO
                Defendants.                        )    DEFENDANT DEEPAK RAHEJA’S
                                                   )    MOTION TO MODIFY BOND
                                                   )    CONDITIONS

       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and Michael L. Collyer and Megan R. Miller, Assistant United States Attorneys,

requests leave of this Honorable Court to file under seal its response to Defendant Deepak

Raheja’s Motion to Modify Bond Conditions (Doc. #24). The government’s response may

reference information of a sensitive nature, including confidential and protected patient health

information. The government will serve Defendants with a copy of its response immediately

upon filing.

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                                       /s/ Megan R. Miller
                                                        Megan R. Miller (OH: 0085522)
                                                        Michael L. Collyer (OH: 0061719)
                                                        Assistant United States Attorneys
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3855/3744
                                                        Megan.R.Miller@usdoj.gov
                                                        Michael.Collyer@usdoj.gov
       Case: 1:19-cr-00559-SL Doc #: 28 Filed: 10/07/19 2 of 2. PageID #: 196



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of October 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court’s system.


                                                       /s/ Megan R. Miller
                                                       Megan R. Miller
                                                       Assistant U.S. Attorney
